Cropsey, J.
Judgment unanimously reversed upon the law, with thirty dollars costs to appellant, and judgment directed for the plaintiff for the amount claimed, with appropriate costs_in the court below. Appeal from decision dismissed.
*510Plaintiff was the holder in due course of a promissory note made by defendant corporation and indorsed by the individual defendant. This she discounted at her bank. When the note was not paid, her bank credited upon it the amount of her balance in the bank, which was $213. Plaintiff here seeks to recover that amount on the ground that she had paid it out for the benefit of the defendants. ■ That the plaintiff is entitled to recover finds support in the authorities. (Butler v. Wright, 20 Johns. 367; 2 Wend. 369; affd., sub norm. Wright v. Butler, 6 id. 284.) There was no defense to plaintiff’s action. The act of the corporate defendant in signing the note was not ultra vires. It did not buy its own stock from the plaintiff. That was. bought by the individual defendant and taken in his wife’s name. No opinion.
All concur; present, Cropsey, MacCrate and Lewis, JJ.